Citation Nr: 0026196	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  98-06 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder.  

2. Whether the veteran's claim for service connection for a 
back disorder is well grounded.  

3. Entitlement to service connection for a back disorder.  

4. Entitlement to an increased rating for a right ankle 
disability, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

J. Horrigan, Counsel

INTRODUCTION

The veteran had active service December 1983 to November 
1986.  

A Board of Veterans' Appeals (Board) decision of December 
1989 denied service connection for a back disorder.  A 
subsequent decision of the Board in May 1996 held that new 
and material evidence had not been submitted to reopen a 
claim for service connection for a back disorder.  The 
veteran appealed the May 1996 Board decision to the United 
States Court of Appeals for Veterans Claims (Court), but 
thereafter withdrew the appeal.  

This case now comes before the Board on appeal from a January 
1998 RO rating decision that found that no new and material 
evidence had been submitted to reopen a claim for service 
connection for a back disorder.  In the January 1998 rating 
action, the RO also denied an evaluation in excess of 10 
percent for a service connected right ankle disability.

The case is before the Board for appellate consideration at 
this time.  For reasons made evident below, the issues of 
entitlement to service connection for a back disorder and 
entitlement to an increased rating for a right ankle 
disability will be discussed in the remand section of this 
decision.  


FINDINGS OF FACT

1. The Board last denied service connection for a back 
disorder in May 1996.  

2. The evidence submitted since the May 1996 Board decision 
is new, relevant to the claim, and must be considered with 
the previously assembled evidence in order to fairly 
decide the merits of the claim.  

3. The veteran's reopened claim for service connection for a 
back disorder is plausible.  


CONCLUSIONS OF LAW

1. The additional evidence received subsequent to the May 
1996 Board decision denying service connection for a back 
disorder is new and material; the veteran's claim for 
service connection for a back disorder is reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.156(a) (1999)  

2. The veteran's reopened claim for service connection for a 
back disorder is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp.1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Whether New and Material Evidence to Reopen Has Been 
Submitted to Reopen the Veteran's Claim For Service 
Connection For a Back Disorder.  

The evidence which was of record at the time the Board last 
denied service connection for a back disorder in May 1996 may 
be briefly summarized.  The veteran's service medical records 
contain no complaints or findings indicative of a back 
disorder.  On the veteran's October 1986 examination prior to 
separation from service, his spine was evaluated as normal.  

VA outpatient clinical records reveal treatment in March 1988 
for complaints of back pain.  X-rays revealed a transitional 
vertebra at L5 with a left unilateral sacral mass and disc 
space narrowing at L4.  Subsequent VA outpatient treatment 
for back pain is indicated.  

Private clinical records reflect outpatient treatment in June 
1994 for back pain.  Disc space narrowing at L4-L5 was noted.  
It was reported that the veteran had a history of a herniated 
disc at this level which was demonstrated on two myelograms 
performed at a VA facility in 1989 and 1991.  An August 1995 
medical statement and medical records reveal outpatient 
treatment for back pain.  The veteran was noted to give a 
history of a back injury sustained during a parachute jump in 
the military.  An X-ray was said to reveal a 75 percent 
narrowing of the L4/L5 disc space.  

The evidence which has been associated with the record since 
the May 1996 Board decision denying service connection for a 
low back disorder includes a February 1996 MRI study of the 
low back, which revealed mild right foraminal protrusion of 
the nucleus pulposus at the L3-L4 interspace and a mild 
generalized protrusion of the nucleus pulposus at the L4-L5 
interspace.  

In a March 1996 statement a private physician reported that 
MRI studies of the lumbosacral spine revealed a collapsed L4-
L5 disc with degeneration.  The physician said that this 
would be compatible with back trauma from 10 years earlier.  
A subsequent statement from this physician contains 
essentially the same information.  

In a June 1997 statement, Sherwood F. Hinson, Jr., D.C., 
reported that he recalled treating the veteran for a painful 
lower back over several weeks in the fall of 1986.  He said 
that the veteran's records were destroyed in a fire in 
September 1991.  In a subsequent statement dated in March 
1998, Doctor Hinson stated that he recalled that the 
veteran's treatment in 1986 occurred sometime between Labor 
Day and November of that year.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991 & Supp. 1999).  Service 
connection may be granted for a disability demonstrated after 
service when all the evidence shows that it had its onset 
during service.  38 C.F.R. § 3.303 (d) (1999).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, once a denial of service connection 
becomes final, the claim cannot be subsequently reopened 
unless new and material evidence has been presented.  The 
Board must perform a two step analysis when the veteran seeks 
to reopen a claim based on new and material evidence.  First, 
the Board must determine whether the evidence is "new and 
material."  Second, if the Board determines that the veteran 
has produced new and material evidence, the claim is reopened 
and the Board must evaluate the merits of the claim in the 
light of all the evidence, both old and new.  Manio v. 
Derwinski, 1 Vet. App. 144 (1991).  

Under the provisions of 38 C.F.R. § 38 C.F.R.§ 3.156(a), in 
order to reopen claims of service connection, there must be 
added to the record new and material evidence which, assuming 
its credibility, bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative or redundant, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  

The basis of the previous Board denials of service connection 
for a back disorder was, essentially, that a back disorder 
was not demonstrated during service and that there was no 
evidence relating the veteran's current back disability to 
service.  The evidence associated with the record since the 
last Board decision denying service connection for a back 
disorder in May 1996 includes a statement from a chiropractor 
to the effect that he treated the veteran for back pain 
during the period between Labor Day 1986 and November 1986.  
Since the veteran was discharged from the service in November 
1986 this statement indicates treatment for a back disability 
during the veteran's last months in the service.  In addition 
the record includes statements from a private physician 
indicating, essentially, that the veteran's current back 
disability is compatible with an inservice back injury, as 
claimed by the veteran.  This evidence is new since neither 
of these statements were of record at the time of the May 
1996 Board decision and they are not cumulative of evidence 
previously of record.  This evidence is also material because 
it is of such significance that it must be considered in 
order to fairly adjudicate the veteran's claim for service 
connection for a back disability.  Thus, new and material 
evidence has been submitted and the veteran's claim for 
service connection for a back disorder is reopened.  

II. Whether the Veteran's Reopened Claim For Service 
Connection For a Back Disorder is Well Grounded.  

The question now for consideration is whether the veteran's 
reopened claim for service connection for a back disorder is 
well grounded.  The Court in the recent case of Elkins v. 
West, 12 Vet. App. 209 (1999) has recognized that new and 
material evidence to reopen a previously denied claim need 
not be sufficient to render it well grounded.   

Accordingly, the threshold question to be answered in regard 
to the veteran's reopened claim for entitlement to service 
connection for a back disorder is whether he has presented a 
well-grounded claim, i.e., a claim that is plausible.  If he 
has not, the claim must fail and there is no further duty to 
assist the veteran in the development of the claim.  38 
U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
In this case, the evidence of record is sufficient to render 
the reopened claim for service connection for a back 
disability well grounded.

According to a decision of the Court, a well-grounded claim 
requires competent evidence of a current disability (a 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (lay or medical evidence); and a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498, 506 (1998).  

The evidence indicates that the veteran currently has 
degenerative disc disease of the lumbar spine along with 
lumbar disc protrusion or lumbar disc herniation.  Thus, the 
first requirement for a well grounded claim for service 
connection for a back disorder under the Caluza standard has 
been met.  The statements from the veteran's chiropractor 
regarding treatment of the veteran's low back during the last 
months of his period of service suffices to fulfill the 
second criteria for a well grounded claim for service 
connection under the Court's standard in Caluza.  Finally, 
the statement from a private physician to the effect that the 
veteran's degenerative disc disease in the lumbar spine is 
compatible with the back injury during service reported by 
the veteran, provides competent evidence of a nexus between 
the veteran's current back disability and service, thus 
fulfilling the third criteria for a well grounded claim for 
service connection for a back disorder under the Court's 
standard in Caluza.  


ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for a back disorder is 
reopened.  

The veteran's reopened claim for service connection for a 
back disorder is well grounded.  


REMAND

Since the Board has determined that the veteran's reopened 
claim for service connection for a back disorder is well 
grounded, there is a duty to assist the veteran in the 
development of this claim under the provisions of 38 U.S.C.A. 
§ 5107(a).  In this case, the Board is of the opinion that 
the veteran should be afforded a VA orthopedic examination to 
clarify the etiology of his current low back disability.  

In regard to the veteran's claim for an evaluation in excess 
of 10 percent for his service connected right ankle 
disability, the Board notes that since the veteran's service-
connected right ankle disorder may be evaluated on the basis 
of limitation of motion under the provisions of Diagnostic 
Code 5271, the decision of the Court in DeLuca v. Brown, 8 
Vet. App. 202 (1995) must be taken into account in evaluation 
of this disability.  In DeLuca, the Court held that the 
provisions of 38 C.F.R.§§ 4.40 and 4.45 must be considered 
when a diagnostic code provides for rating a disorder based 
on limitation of motion.  Under the provisions of 38 C.F.R. 
§§ 4.40 and 4.45, consideration must be given to functional 
loss due to pain, weakened movement, excess fatigability, 
incoordination, and pain on undertaking movement.  The Court 
also stated that the medical examination of the disability 
must show that the examiner took into account the functional 
disability due to pain in determining the limitation of 
motion.  Further, the examiner must furnish, in addition to 
the usual examination findings, a full description of the 
effects of the disability upon the veteran's ordinary 
activities.  

The report of the veteran's latest VA orthopedic examination 
in September 1997 does note the veteran's complaints of 
chronic pain in the right ankle.  However, in his clinical 
findings the examining physician noted the passive range of 
motion in the right ankle.  Active range of right ankle 
motion was not reported.  In regard to findings required by 
the Court in DeLuca, the physician commented that any further 
comments would be speculative.  While comments regarding 
limitation of ankle motion during flare-ups of the veteran's 
ankle disability would be speculative unless the evaluation 
was conducted during such an episode, other clinical findings 
required by the provisions of 38 C.F.R. §§ 4.40 and 4.45 are 
capable of being observed and noted during an examination of 
the veteran's right ankle.  The Board therefore believes that 
a further VA examination of the veteran's right ankle is 
desirable prior to further appellate consideration of the 
issue of an increased rating for a right ankle disability.  

In view of the above, this case is REMANDED to the RO for the 
following actions:  

1. The veteran should be afforded a 
further VA orthopedic examination to 
determine the etiology of his current 
low back disorder and the severity of 
his service connected right ankle 
disability.  The veteran's claims 
folder must be made available to, and 
reviewed by, the examiner prior to the 
examination and he should state that 
he has reviewed the claims folder 
including a copy of this remand in his 
examination report.  After evaluation 
of the veteran's lumbar spine and a 
careful review of the record, the 
examiner should express his medical 
opinion as to whether it is at least 
as likely as not that the veteran's 
current lumbar spine disability had 
its onset during service or is 
otherwise related to service.  The 
examiner should also report the 
pertinent medical complaints, 
symptoms, and clinical findings in 
detail regarding the veteran's right 
ankle, including both active and 
passive range of motion in the right 
ankle in degrees of dorsiflexion and 
plantar flexion.  The presence or 
absence of pain in the right ankle on 
motion should be noted, and, if 
present, its severity should be 
described.  The examiner should also 
comment as to the presence or absence 
of any weakened movement, excess 
fatigability, and/or incoordination 
caused by the veteran's service 
connected right ankle disorder.  If 
present, the severity and the degree 
of additional range of motion loss due 
to any weakened movement, excess 
fatigability, pain on undertaking 
motion or incoordination should be 
described by the examiner.  If these 
symptoms are not observed on 
examination then the examiner should 
report that such symptoms were not 
present on examination.  

2. The RO should then again adjudicate 
the veteran's claim for service 
connection for a back disorder on the 
merits and also adjudicate the 
veteran's claim for an increased 
rating for a right ankle disability.  
If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.  The case should then be 
returned to this Board for further 
appellate consideration, if otherwise 
appropriate.  

No action is required of the veteran until he is so informed 
by the RO.  The purpose of this remand is to obtain 
additional clarifying clinical evidence and to comply with 
Court precedent.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals


 


